Citation Nr: 1501541	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than April 30, 2004 for the award of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to September 1980.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO granted entitlement to a TDIU, effective April 30, 2004.


FINDINGS OF FACT

1.  In November 2002, the RO denied entitlement to a TDIU.  The Veteran did not appeal.

2.  The Veteran filed a claim for an increased rating/TDIU on April 30, 2004.  

3.  From April 30, 2003 to April 30, 2004, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing an effective date of April 30, 2003, but not earlier, for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of entitlement to a TDIU.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records (STRs), Social Security Administration (SSA) disability benefits records, VA examinations, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case, as resolution of this claim hinges upon the date of receipt of the Veteran's claim for a TDIU.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier effective date

The Veteran disagrees with the effective date of April 30, 2004 assigned for his TDIU rating.  He asserts that the proper effective date should be August 25, 1993, in part, because SSA found him disabled from multiple sclerosis (which ultimately was a misdiagnosis and his disability was ultimately related to a service-related condition) and that he has not been employed since that time period.  (See November 2010 Statement).

A claim for a total disability rating based on individual unemployability due to service-connected disabilities "is in essence a claim for an increased rating."  Norris v. West, 12 Vet. App. 413, 420-22 (1999) (applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims); see Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying the law governing effective dates for increased-rating claims to the award of TDIU); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that a "claim for unemployability compensation was an application for "increased compensation" within the meaning of [38 U.S.C.] § [51]10(b)(2)").  A claim for a rating of TDIU is an increased rating claim that follows the effective date rules of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o)(2).  See Dalton, 21 Vet. App. at 23; Hurd, 13 Vet. App. at 451-52.  In this regard, 38 U.S.C.A. § 5110(a) states that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).

Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  38 C.F.R. § 3.400.  An exception to this general rule occurs in a claim for increased compensation.  38 C.F.R. § 3.400(o)(1).  An effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, date of receipt of claim.").

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2014).  The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2014).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2014).

In March 2002, the RO granted the Veteran service connection for residuals of a right leg injury and residuals of a right ankle injury.  Each disability was assigned an initial 10 percent disability rating, effective from September 30, 1998.  The RO also awarded an increased rating of 20 percent for the Veteran's service-connected residuals of a fracture of the left ankle, also effective from September 30, 1998.  Finally, the RO denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected lumbar disc herniation.  The Veteran was notified of this decision and of his appellate rights by letter dated March 18, 2002.

In a November 2002 rating decision, the RO awarded an increased rating of 20 percent for the residuals of a fracture of the right ankle, effective from April 11, 2002.  The RO also denied entitlement to a rating in excess of 10 percent for the lumbar disc herniation; entitlement to a rating in excess of 20 percent for the left ankle disability; and entitlement to a total disability rating based upon individual unemployability.  The Veteran was notified of this decision and of his appellate rights by letter dated November 25, 2002.  

In January 2003, the Veteran submitted a notice of disagreement with the RO's "decision on 3/18/02, awarding me the following ratings for my service-connected injuries."  He went on to specifically list the ratings assigned for his right leg, right ankle, left ankle, and lumbar spine.  He enclosed private treatment records related to his lumbar spine.  There was no mention of the November 2002 rating decision that denied entitlement to a TDIU or of his employability in the written statement.  Accordingly, this statement did not constitute a notice of disagreement with the November 2002 denial of a TDIU.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  Nor did the private treatment records submitted by the Veteran in January 2003 make any reference to his employability; therefore, they are not new and material evidence.  See 38 C.F.R. § 3.156(b).  On April 17, 2003, the RO issued a statement of the case on the four claims for higher disability ratings.  At that time, the Veteran was awarded an increased rating of 20 percent for his lumbar disc herniation, effective from September 30, 1998.  The Veteran did not perfect an appeal of the March 2002 rating decision.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Accordingly, both the March 2002 and November 2002 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The next correspondence was received from the Veteran on April 30, 2004.  He referenced the November 2002 RO rating decision and requested an increased rating for his low back disorder.  This statement was also accepted by the RO as a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted).  In a September 2010 rating decision, the RO awarded entitlement to a TDIU, effective from April 30, 2004.

Between April 30, 2003 and April 30, 2004 the Veteran was service connected for lumbar disc herniation with limitation of motion, rated as 20 percent disabling; residuals of a right ankle injury, rated as 20 percent disabling; residuals of a fracture of the left ankle, rated as 20 percent disabling; and residuals of a right leg injury, rated as 10 percent disabling.  His combined disability rating was 60 percent.  See VA Rating Decision, dated August 23, 2004.  As these disabilities affect a single body system (i.e., orthopedic), he is considered to have a single disability rated as 60 percent.  Therefore, he met the schedular criteria for a TDIU .  See 38 C.F.R. § 4.16(a).  Given the severity of his service-connected disabilities in the aggregate, his level of education (high school), and work experience primarily in manual labor (i.e., dock worker, truck driver), the Board resolves doubt in his favor and finds that he was unable to secure of follow a substantially gainful occupation as a result of his service-connected disabilities during the one-year timeframe prior to receipt of his claim on April 30, 2004.  See 38 C.F.R. § 3.102.  Accordingly, an earlier effective date of April 30, 2003 for a TDIU is granted.  

However, an effective date prior to April 30, 2003 for a TDIU is not warranted.  As noted above, the November 2002 that denied entitlement to a TDIU is final.  There was no correspondence received from the Veteran between November 25, 2002 and April 30, 2003 evidencing a belief in entitlement to a TDIU.  See 38 C.F.R. § 3.155(a).  In addition, there are no VA treatment records dated within this timeframe; nor were any private treatment records received.  See 38 C.F.R. § 3.157(b).  Accordingly, assignment of an effective date prior to April 30, 2003 is not warranted.


ORDER

An effective date of April 30, 2003, but not earlier, for the assignment of a TDIU rating is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


